Citation Nr: 1538925	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  13-18 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 2006 to July 2009.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Boise, Idaho RO.  In July 2015, a videoconference Board hearing was held before the undersigned Veterans Law Judge; a transcript of the hearing is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2015).

On January 2012 VA examination, the diagnoses included personality disorder not otherwise specified and polysubstance abuse in early remission.  The examiner opined that the Veteran has a personality disorder that pre-existed and was not aggravated by military service.  However, VA treatment records since that examination include assessments of depressive disorder and anxiety disorder; the Board notes that at the time of the January 2012 VA examination, the Veteran did not yet have such diagnoses.  The question presented (whether based on the entire record the Veteran has a current psychiatric disability, to include depressive disorder and/or anxiety disorder, related to his service) is a medical question, and a VA nexus examination is necessary to determine the nature of, and likely etiology for, any current psychiatric disability.

Additionally, the Veteran testified that he has been receiving VA treatment since 2010, including recent attendance at a one week long "reboot camp".  A review of the record shows that the most recent VA treatment records of record are from March 2013.  Records of any outstanding VA treatment the Veteran may have received for psychiatric disability may contain pertinent information, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record copies of all outstanding (any not already associated with the claims file) clinical records of VA treatment the Veteran received for psychiatric disability.

2.  The AOJ should then arrange for the Veteran to be examined by an appropriate VA psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disability/disabilities.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following:  

(a) Please identify (by medical diagnosis) each psychiatric disability found.

(b) Please identify the likely etiology for each psychiatric disability diagnosed, and specifically whether such disability is at least as likely as not (a 50% or better probability) related to the Veteran's military service and/or any documented events therein.  

The examiner must explain the rationale for all opinions offered.  

3.  The AOJ should then review the record and readjudicate the claim (to encompass all psychiatric diagnoses found).  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




